 



Exhibit 10.1
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
February 25, 2008 (the “Agreement”) is entered into among Gevity HR, Inc., a
Florida corporation (the “Borrower”), the Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent. All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).
RECITALS
     WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative
Agent entered into that certain Amended and Restated Credit Agreement dated as
of August 30, 2006 (as amended and modified from time to time, the “Credit
Agreement”);
     WHEREAS, the Borrower has requested that the Lenders amend the Credit
Agreement as set forth below;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Amendments. The Credit Agreement is hereby amended as follows:
     (a) The following definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order to read as follows:
     “Collateral” means a collective reference to all real and personal property
with respect to which Liens in favor of the Administrative Agent, for the
benefit of the Lenders, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.
     “Collateral Documents” means a collective reference to the Security
Agreement, the Pledge Agreement, the Mortgages and other security documents as
may be executed and delivered by the Loan Parties pursuant to the terms of
Section 7.14.
     “Consolidated Adjusted EBITDA” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, an amount equal to Consolidated Net
Income for such period plus the following to the extent deducted in calculating
such Consolidated Net Income: (a) Consolidated Interest Charges for such period,
(b) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (c) the amount of
depreciation and amortization expense for such period, (d) non-cash stock-based
compensation expense for such period, (e) non-cash asset or goodwill impairment
charges for such period, (f) for the fiscal quarter periods ending March 31,
2007, June 30, 2007, September 30, 2007 and December 31, 2007 only, the amount
of severance costs and restructuring charges for such fiscal quarter period in
an aggregate amount for such period set forth on Schedule 1.02 opposite such
period and (g) for the fiscal quarter periods ending March 31, 2008 and June 30,
2008 only, the amount of severance costs and restructuring charges for such
fiscal quarter period; provided, that, the aggregate amount of severance costs
and restructuring charges added back to Consolidated Net Income for purposes of
this clause (g) for these two

 



--------------------------------------------------------------------------------



 



fiscal quarters combined shall not exceed $6,540,000, all as determined in
accordance with GAAP.
     “Consolidated Adjusted Leverage Ratio” means, as of the last day of each
fiscal quarter of the Borrower, the ratio of (a) Consolidated Funded
Indebtedness as of such date to (b) Consolidated Adjusted EBITDA for the period
of the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b).
     “Excluded Property” means, with respect to any Loan Party, including any
Person that becomes a Loan Party after the Third Amendment Effective Date as
contemplated by Section 7.12, (a) any owned or leased real or personal property
which is located outside of the United States unless requested by the
Administrative Agent or the Required Lenders, (b) any personal property
(including, without limitation, motor vehicles) in respect of which perfection
of a Lien is not either (i) governed by the Uniform Commercial Code or
(ii) effected by appropriate evidence of the Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office,
unless requested by the Administrative Agent or the Required Lenders, (c) the
Equity Interests of any direct Foreign Subsidiary of a Loan Party to the extent
not required to be pledged to secure the Obligations pursuant to
Section 7.14(a), (d) any property which, subject to the terms of Section 8.09,
is subject to a Lien of the type described in Section 8.01(h) pursuant to
documents which prohibit such Loan Party from granting any other Liens in such
property, (e) any property (including any proceeds thereof) which is subject to
a Lien described in Section 8.01(p) or Section 8.01(q) so long as the
documentation related to any such property prohibits such Loan Party from
granting any other Liens in such property (including any proceeds thereof),
(f) any “intent to use” trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such intent to
use trademark application under applicable federal Law, (g) any leasehold
interest of any Loan Party in office space and (h) any General Intangible (as
defined in the Security Agreement), permit, lease, license, contract or other
Instrument (as defined in the Security Agreement) of a Loan Party if the grant
of a security interest in such General Intangible, permit, lease, license,
contract or other Instrument in the manner contemplated by the Security
Agreement, under the terms thereof or under applicable Law, is prohibited and
would result in the termination thereof or give the other parties thereto the
right to terminate, accelerate or otherwise alter such Loan Parties’ rights,
titles and interests thereunder (including upon the giving of notice or the
lapse of time or both); provided that (i) any such limitation described in the
foregoing clause (h) on the security interests granted under the Security
Agreement shall only apply to the extent that any such prohibition could not be
rendered ineffective pursuant to the UCC (as defined in the Security Agreement)
or any other applicable Law (including Debtor Relief Laws) or principles of
equity and (ii) in the event of the termination or elimination of any such
prohibition or the requirement for any consent contained in any applicable Law,
General Intangible, permit, lease, license, contract or other Instrument, to the
extent sufficient to permit any such item to become Collateral under the
Security Agreement, or upon the granting of any such consent, or waiving or
terminating any requirement for such consent, a security interest in such
General Intangible, permit, lease, license, contract or other Instrument shall
be automatically and simultaneously granted under the Security

2



--------------------------------------------------------------------------------



 



Agreement and shall be included as Collateral under the Security Agreement and
considered Collateral hereunder.
     “Mortgaged Property” means any real property that is owned or leased by a
Loan Party and is subject to a Mortgage.
     “Mortgages” means the mortgages, deeds of trust or deeds to secure debt
that purport to grant to the Administrative Agent, for the benefit of the
holders of the Obligations, a security interest in the fee interest and/or
leasehold interests of any Loan Party in real property acquired or leased by a
Loan Party subsequent to the Third Amendment Effective Date.
     “Pledge Agreement” means the pledge agreement dated as of the Third
Amendment Effective Date executed in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, by each of the Loan Parties, as
amended or modified from time to time in accordance with the terms hereof.
     “Security Agreement” means the security agreement dated as of the Third
Amendment Effective Date executed in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, by each of the Loan Parties, as
amended or modified from time to time in accordance with the terms hereof.
     “Third Amendment Effective Date” means February 25, 2008.
     (b) The definition of “Aggregate Revolving Commitments” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:
     “Aggregate Revolving Commitments” means the Revolving Commitments of all
the Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Third Amendment Effective Date is ONE HUNDRED MILLION DOLLARS ($100,000,000);
provided that the amount of the Aggregate Revolving Commitments shall be
automatically reduced to EIGHTY-FIVE MILLION DOLLARS ($85,000,000) on
September 30, 2008. Such reduction of the Aggregate Revolving Commitments shall
be applied to the Revolving Commitments of each Lender according to its
Applicable Percentage.
     (c) The last sentence in the definition of “Applicable Percentage” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:
The Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.
     (d) The pricing grid in the definition of “Applicable Rate” in Section 1.01
of the Credit Agreement is hereby amended to read as follows:

3



--------------------------------------------------------------------------------



 



                                                              Applicable Rate
for         Pricing   Consolidated   Commitment   Eurodollar Rate   Letter of
Credit   Applicable Rate for Level   Leverage Ratio   Fee   Loans   Fee   Prime
Rate Loans   I    
Less than or equal to 0.5:1.0
    0.30 %     1.50 %     1.50 %     0.25 %        
 
                                II  
Less than or equal to 1.5:1.0 but greater than 0.5:1.0
    0.35 %     1.75 %     1.75 %     0.50 %        
 
                                III  
Less than or equal to 2.0:1.0 but greater than 1.5:1.0
    0.40 %     2.00 %     2.00 %     0.75 %        
 
                                IV  
Greater than 2.0:1.0
    0.45 %     2.25 %     2.25 %     1.00 %

     (e) The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by adding a new sentence at the end of such
definition to read as follows:
Notwithstanding the foregoing, the Applicable Rate in effect from the Third
Amendment Closing Date through the first Business Day immediately following the
date a Compliance Certificate is required to be delivered pursuant to Section
7.02(a) for the fiscal quarter ending December 31, 2007 shall be determined
based on Pricing Level II.
     (f) The definition of “Consolidated Fixed Charge Coverage Ratio” in Section
1.01 of the Credit Agreement is hereby amended to read as follows:
     “Consolidated Fixed Charge Coverage Ratio” means, as of the last day of
each fiscal quarter of the Borrower, the ratio of (a) the sum of
(i) Consolidated Adjusted EBITDA for the period of the four fiscal quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b) plus (ii) Consolidated Rental Expense for
such period less (iii) Consolidated Cash Taxes for such period to (b) the
Consolidated Fixed Charges for the period of the four fiscal quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b).
     (g) The definition of “Letter of Credit Sublimit” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
     “Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $20,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
     (h) The definition of “Loan Documents” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

4



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, each Revolving Note, each Issuer
Document, each Joinder Agreement, each Request for Credit Extension, each
Compliance Certificate, the Fee Letter, the Collateral Documents and each other
document, instrument or agreement from time to time executed by any Loan Party
and delivered in connection with this Agreement.
     (i) Clause (v) in the definition of “Permitted Acquisitions” in Section
1.01 of the Credit Agreement is hereby amended to read as follows:
     (v) the Required Lenders have approved such Acquisition in writing.
     (j) Section 2.01(c) is hereby deleted from the Credit Agreement in its
entirety.
     (k) The following sentence is hereby added to the end of Section 4.05 of
the Credit Agreement to read as follows:
The Guarantors acknowledge and agree that their obligations hereunder are
secured in accordance with the terms of the Collateral Documents and that the
Lenders may exercise their remedies thereunder in accordance with the terms
thereof.
     (l) The following sentence is hereby added to the end of Section 6.10 of
the Credit Agreement to read as follows:
The insurance coverage of the Loan Parties and their Subsidiaries as in effect
on the Third Amendment Effective Date is outlined as to carrier, policy number,
expiration date, type, amount and deductibles on Schedule 6.10.
     (m) Section 6.13 of the Credit Agreement is hereby amended to read as
follows:
     6.13 Subsidiaries.
     Set forth on Schedule 6.13 is a complete and accurate list as of the Third
Amendment Effective Date of each Subsidiary of any Loan Party, together with
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by any Loan Party or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto. The outstanding Equity Interests of each Subsidiary of any Loan Party
is validly issued, fully paid and non-assessable.
     (n) The following two sentences are hereby added at the end of Section 6.17
of the Credit Agreement to read as follows:
Set forth on Schedule 6.17 is a list of all IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by each Loan Party as of the Third Amendment
Effective Date. As of the Third Amendment Effective Date, none of the IP Rights
owned by any of the Loan Parties or any of its Subsidiaries is subject to any
licensing agreement or similar arrangement except as set forth on Schedule 6.17.

5



--------------------------------------------------------------------------------



 



     (o) Section 6.19 of the Credit Agreement is hereby amended to read as
follows:
     6.19 Legal Name and Business Locations.
     Set forth on Schedule 6.19(a) is the legal name and jurisdiction of
formation of each Loan Party as of the Third Amendment Effective Date. Set forth
on Schedule 6.19(b) is a list of all real property located in the United States
that is owned or leased by the Loan Parties as of the Third Amendment Effective
Date. Set forth on Schedule 6.19(c) is the tax payer identification number and
organizational identification number of each Loan Party as of the Third
Amendment Effective Date. Except as set forth on Schedule 6.19(d), no Loan Party
has during the five years preceding the Third Amendment Effective Date (i)
changed its legal name, (ii) changed its state of formation, or (iii) been party
to a merger, consolidation or other change in structure.
     (p) The following new Section 6.21 is hereby added at the end of Article VI
of the Credit Agreement to read as follows:
     6.21 Perfection of Security Interests in the Collateral.
     The Collateral Documents create valid security interests in, and Liens on,
the Collateral purported to be covered thereby, which security interests and
Liens shall be perfected security interests and Liens to the extent required by
the Collateral Documents, prior to all other Liens other than Permitted Liens.
     (q) A new clause (c) is hereby added at the end of Section 7.01 of the
Credit Agreement to read as follows:
     (c) Budget and P&L. As soon as available, but in any event within thirty
days after the end of each calendar month, a budget and profit and loss
statement of the Borrower and its Subsidiaries for such calendar month, setting
forth in each case in comparative form the figures for the corresponding
calendar month of the previous fiscal year, all in reasonable form and detail
and certified by a Responsible Officer of the Borrower as fairly presenting the
results of operations of the Borrower and its Subsidiaries in accordance with
GAAP.
     (r) Section 7.02 of the Credit Agreement is hereby amended by replacing the
“.” at the end of clause (f) with “; and” and adding the following new clause
(g) immediately after clause (f) to read as follows:
     (g) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a certificate of a Responsible Officer of the
Borrower (i) listing (A) all applications by any Loan Party, if any, for
Copyrights, Patents or Trademarks (each such term as defined in the Security
Agreement) made since the date of the prior certificate (or, in the case of the
first such certificate, the Third Amendment Effective Date), (B) all issuances
of registrations or letters on existing applications by any Loan Party for
Copyrights, Patents and Trademarks (each such term as defined in the Security
Agreement) received since the date of the prior certificate (or, in the case of
the first such certificate, the Third Amendment Effective Date), and (C) all
Trademark Licenses, Copyright Licenses and Patent Licenses (each such term as
defined in the Security Agreement) entered into by any Loan Party since the date
of the prior certificate (or, in the case of the first such certificate, the
Third

6



--------------------------------------------------------------------------------



 



Amendment Effective Date), and (ii) attaching the insurance binder or other
evidence of insurance for any insurance coverage of any Loan Party or any
Subsidiary that was renewed, replaced or modified during the period covered by
such financial statements.
     (s) The following sentence is hereby added to the end of Section 7.07 of
the Credit Agreement to read as follows:
The Administrative Agent shall be named as loss payee or mortgagee, as its
interest may appear, and/or additional insured with respect to any such
insurance providing coverage in respect of any Collateral, and each provider of
any such insurance shall agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Administrative
Agent, that it will give the Administrative Agent thirty (30) days prior written
notice before any such policy or policies shall be altered or canceled.
     (t) A new Section 7.14 is hereby added to the Credit Agreement to read as
follows:
     7.14 Pledged Assets.
     (a) Equity Interests. Cause (a) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary and (b) 66% (or such greater percentage
that, due to a change in an applicable Law after the date hereof, (1) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (2) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned by
a Loan Party or any Domestic Subsidiary to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent, for the benefit
of the Lenders, pursuant to the terms and conditions of the Collateral
Documents, together with opinions of counsel and any filings and deliveries
reasonably necessary in connection therewith to perfect the security interests
therein, all in form and substance reasonably satisfactory to the Administrative
Agent.
     (b) Other Property. (i) Cause all of its owned and leased real and personal
property other than Excluded Property to be subject at all times to first
priority, perfected and, in the case of real property (whether leased or owned),
title insured Liens in favor of the Administrative Agent, for the benefit of the
Lenders, to secure the Obligations pursuant to the terms and conditions of the
Collateral Documents or, with respect to any such property acquired subsequent
to the Third Amendment Effective Date, such other additional security documents
as the Administrative Agent shall reasonably request, subject in any case to
Permitted Liens and (ii) deliver such other documentation as the Administrative
Agent may reasonably request in connection with the foregoing, including,
without limitation, appropriate UCC-1 financing statements, real estate title
insurance policies, surveys, environmental reports, landlord’s waivers,
certified resolutions and other organizational and authorizing documents of such
Person, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the

7



--------------------------------------------------------------------------------



 



perfection of the Administrative Agent’s Liens thereunder), all in form, content
and scope reasonably satisfactory to the Administrative Agent.
     (u) Section 8.01(k) of the Credit Agreement is hereby amended to read as
follows:
     (k) (i) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02 and (ii) Liens deemed to exist on cash
or cash equivalents invested pursuant to Section 8.02(f).
     (v) Section 8.01 of the Credit Agreement is hereby amended by deleting the
period at the end thereof and replacing it with the following text “;” and by
adding new subsections 8.01(o), 8.01(p) and 8.01(q) at the end of Section 8.01
of the Credit Agreement which shall read as follows:
     (o) Liens pursuant to any Loan Document;
     (p) Lien of Continental Casualty Company on that certain Deductible
Liability Insurance Policy No. 5014190 (and the proceeds thereof) issued to the
Borrower by National Union Fire Insurance Company of Vermont (or any other
replacement deductible liability protection policy whether or not issued by
National Union Fire Insurance Company of Vermont) to secure the obligations of
the Borrower owing to Continental Casualty Company related to its workers’
compensation agreements; and
     (q) Liens of a provider of workers’ compensation insurance on all property
and proceeds thereof (including without limitation, all premiums, surcharges,
dividends, cash, accounts and funds payable to the Borrower) which comes into
the possession of such insurance provider to secure the Borrower’s payment
obligations under any payment agreement, escrow agreement or other agreements
related to such workers’ compensation insurance.
     (w) Section 8.02(f) of the Credit Agreement is hereby amended by adding the
words “or cash equivalents” immediately after the word “cash” therein.
     (x) Section 8.06 of the Credit Agreement is hereby amended to read as
follows:
     8.06 Restricted Payments.
     Declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that:
     (a) each Subsidiary may make Restricted Payments (directly or indirectly)
to any Loan Party;
     (b) the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the Capital Stock of such Person; and
     (c) the Borrower may make cash dividend payments or other distributions to
the holders of its Capital Stock.
     (y) Section 8.11 of the Credit Agreement is hereby amended to read as
follows:

8



--------------------------------------------------------------------------------



 



     (a) Consolidated Net Worth. Permit Consolidated Net Worth as of the end of
any fiscal quarter of the Borrower, commencing with the fiscal quarter ending
December 31, 2007, to be less than the sum (on a cumulative basis) of (i) 80% of
Net Worth as of September 30, 2007 plus (ii) an amount equal to 60% of
Consolidated Net Income (to the extent positive) for the fiscal quarter then
ended plus (iii) 100% of the proceeds of all Equity Issuances.
     (b) Consolidated Adjusted Leverage Ratio. Permit the Consolidated Adjusted
Leverage Ratio as of the end of any fiscal quarter of the Borrower, commencing
with the fiscal quarter ending December 31, 2007, to be greater than the ratio
set forth opposite such fiscal quarter below:

      Quarter Ending   Ratio
 
   
December 31, 2007
  2.0:1.0
March 31, 2008
  2.0:1.0
June 30, 2008
  2.5:1.0
September 30, 2008
  2.0:1.0
December 31, 2008
  2.0:1.0
March 31, 2009
  2.0:1.0
June 30, 2009
  2.5:1.0
September 30, 2009
  2.0:1.0
December 31, 2009
  2.0:1.0
March 31, 2010
  2.0:1.0
June 30, 2010
  2.5:1.0
September 30, 2010
  2.0:1.0
December 31, 2010
  2.0:1.0
March 31, 2011
  2.0:1.0
June 30, 2011
  2.5:1.0

     (c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower,
commencing with the fiscal quarter ending December 31, 2007, to be less than
1.25:1.0.
     (d) Consolidated Adjusted EBITDA. Permit Consolidated Adjusted EBITDA to be
less than (i) $(379,000) for the one month period ending January 31, 2008, (ii)
$28,000 for the two month period ending February 29, 2008, (iii) $3,978,000 for
the three month period ending March 31, 2008, (iv) $4,558,000 for the four month
period ending April 30, 2008, (v) $5,760,000 for the five month period ending
May 31, 2008, (vi) $9,179,000 for the six month period ending June 30, 2008,
(vii) $9,595,000 for the seven month period ending July 31, 2008, (viii)
$10,697,000 for the eight month period ending August 31, 2008, (ix) $16,329,000
for the nine month period ending September 30, 2008, (x) $16,675,000 for the ten
month period ending October 31, 2008, (xi) $17,079,000 for the eleven month
period ending November 30, 2008 and (xii) $25,363,000 for the twelve month
period ending December 31, 2008.
     (e) Consolidated Capital Expenditures. Permit Consolidated Capital
Expenditures during any fiscal year to exceed $9,000,000 plus the unused amount
available for Consolidated Capital Expenditures under this Section 8.11(e) for
the

9



--------------------------------------------------------------------------------



 



immediately preceding fiscal year (excluding any carry forward available from
any prior fiscal year); provided, however, that with respect to any fiscal year,
Consolidated Capital Expenditures made during such fiscal year shall be deemed
to be made first with respect to the applicable limitation for such fiscal year
and then with respect to any carry-forward from the immediately preceding fiscal
year.
(z) Section 10.10 of the Credit Agreement is hereby amended to read as follows:
10.10 Collateral and Guaranty Matters.
     The Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion,
     (a) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is transferred or to be transferred as part
of or in connection with any Disposition permitted hereunder or under any other
Loan Document or any Involuntary Disposition, or (iii) as approved in accordance
with Section 11.01;
     (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(h); and
     (c) to release any Guarantor from its obligations under the Guaranty and
the other Loan Documents to which it is a party if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty and the other Loan
Documents to which it is a party, pursuant to this Section 10.10.
     (aa) A new clause (vii) is hereby added after clause (vi) in
Section 11.01(a) of the Credit Agreement to read as follows:
     (vii) except in connection with a Disposition permitted under Section 8.05,
release all or substantially all of the Collateral without the written consent
of each Lender directly affected thereby;
     (bb) A new Schedule 1.02 is hereby added to the Credit Agreement to read as
provided on Schedule 1.02 attached hereto.
     (cc) Schedule 2.01 to the Credit Agreement is hereby amended to read as
provided on Schedule 2.01 attached hereto.

10



--------------------------------------------------------------------------------



 



     (dd) A new Schedule 6.10 is hereby added to the Credit Agreement to read as
provided on Schedule 6.10 attached hereto.
     (ee) Schedule 6.13 to the Credit Agreement is hereby amended to read as
provided on Schedule 6.13 attached hereto.
     (ff) A new Schedule 6.17 is hereby added to the Credit Agreement to read as
provided on Schedule 6.17 attached hereto.
     (gg) A new Schedule 6.19(a) is hereby added to the Credit Agreement to read
as provided on Schedule 6.19(a) attached hereto.
     (hh) A new Schedule 6.19(b) is hereby added to the Credit Agreement to read
as provided on Schedule 6.19(b) attached hereto.
     (ii) A new Schedule 6.19(c) is hereby added to the Credit Agreement to read
as provided on Schedule 6.19(c) attached hereto.
     (jj) A new Schedule 6.19(d) is hereby added to the Credit Agreement to read
as provided on Schedule 6.19(d) attached hereto.
     (kk) Exhibit D to the Credit Agreement is hereby amended to read as
provided on Exhibit D attached hereto.
     2. Conditions Precedent. This Agreement shall be effective upon
satisfaction of the following conditions precedent:
     (a) Receipt by the Administrative Agent of counterparts of this Agreement
duly executed by each of the Borrower, the Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent;
     (b) Receipt by the Administrative Agent of a duly executed copy of the
Pledge Agreement (as defined herein) and the Security Agreement (as defined
herein), each in form and substance reasonably satisfactory to the Agent;
     (c) Receipt by the Administrative Agent of favorable opinions of general
counsel of the Loan Parties and legal counsel to the Loan Parties, addressed to
the Administrative Agent and the Lenders, dated as of the Third Amendment
Effective Date, and in form and substance reasonably satisfactory to the
Administrative Agent;
     (d) Receipt by the Administrative Agent of a certificate of each Loan Party
dated as of the Third Amendment Effective Date signed by a Responsible Officer
of such Loan Party (A) certifying that the Organization Documents of each Loan
Party delivered on the Closing Date have not been amended, supplemented or
otherwise modified since the Closing Date and remain in full force and effect as
of the Third Amendment Effective Date, (B) attaching resolutions of each Loan
Party approving and adopting this Agreement, the transactions contemplated
herein and authorizing the execution and delivery of this Agreement and any
documents, agreements or certificates related thereto and certifying that such
resolutions have not been amended, supplemented or otherwise modified and remain
in full force and effect as of the Third Amendment Effective Date and
(C) attaching such documents and certifications as the

11



--------------------------------------------------------------------------------



 



Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation.
     (e) Perfection and Priority of Liens. Receipt by the Administrative Agent
of the following:
     (i) searches of Uniform Commercial Code filings (or similar filings) in the
jurisdiction of formation of each Loan Party or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens;
     (ii) UCC financing statements (or similar documents) for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s sole discretion, to
perfect the Administrative Agent’s security interest in the Collateral;
     (iii) all certificates evidencing any certificated Equity Interests pledged
to the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank and undated stock powers or share transfer forms attached
thereto and, in connection with the pledge of 66% of the Equity Interests of
Concorda Insurance Company Limited, duly executed, undated director resignation
letters for all directors (together with authorizations signed by each such
director authorizing the Administrative Agent to date and deliver such
resignation letters in an Event of Default) and an irrevocable proxy relating to
all such Equity Interests;
     (iv) searches of ownership of, and Liens on, intellectual property of each
Loan Party in the appropriate governmental offices; and
     (v) duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the intellectual property of the Loan Parties.
     (f) The Borrower shall have paid (i) to the Administrative Agent, for the
account of each Lender, an amendment fee equal to 0.05% of such Lender’s
Commitment (after giving effect to this Agreement) and (ii) all other fees and
expenses that are owing from the Borrower to the Administrative Agent.
     3. Miscellaneous.
     (a) The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.
     (b) Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Agreement, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.

12



--------------------------------------------------------------------------------



 



     (c) The Borrower and the Guarantors hereby represent and warrant as
follows:
     (i) Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.
     (ii) This Agreement has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).
     (iii) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement except as specified in Section 7.14 of the
Credit Agreement.
     (d) The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof after giving effect to this Agreement
with the same effect as if made on and as of the date hereof, except to the
extent such representations and warranties expressly relate solely to an earlier
date and (ii) no event has occurred and is continuing which constitutes a
Default or an Event of Default.
     (e) This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.
     (f) The Loan Parties hereby release the Administrative Agent, the Lenders
and each of their respective officers, employees, representatives, agents,
trustees, counsel and directors (collectively, the “Released Persons”) from any
and all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing is in any way related to or
connected with the transactions reflected in the Loan Documents and arises on or
prior to the date hereof.
     (g) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
[Signature pages follow]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  BORROWER:   GEVITY HR, INC.,
a Florida corporation    
 
                    By:   /s/ Garry J. Welsh                       Name:   Garry
J. Welsh         Title:   Chief Financial Officer    
 
                GUARANTORS:   GEVITY HR, L.P.,
a Delaware limited partnership         GEVITY HR II, L.P.,
a Delaware limited partnership         GEVITY HR III, L.P.,
a Delaware limited partnership         GEVITY HR IV, L.P.,
a Delaware limited partnership         GEVITY HR V, L.P.,
a Delaware limited partnership         GEVITY HR VI, L.P.,
a Delaware limited partnership         GEVITY HR VII, L.P.,
a Delaware limited partnership         GEVITY HR VIII, L.P.,
a Delaware limited partnership         GEVITY HR IX, L.P.,
a Delaware limited partnership         GEVITY HR X, L.P.,
a Delaware limited partnership    
 
                    By:   Staff Leasing, LLC its General Partner    
 
               
 
      By:   /s/ Garry J. Welsh    
 
               
 
      Name:   Garry J. Welsh    
 
      Title:   Chief Financial Officer    
 
                    GEVITY HR XI, LLC,
a New Mexico limited liability company    
 
                    By:   /s/ Garry J. Welsh                       Name:   Garry
J. Welsh         Title:   Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



                  GEVITY HR XII Corp.,
a Florida corporation    
 
           
 
  By:   /s/ Garry J. Welsh    
 
           
 
  Name:   Garry J. Welsh    
 
  Title:   Chief Financial Officer    
 
                GEVITY XIV, LLC,
a Delaware limited liability company    
 
           
 
  By:   /s/ Garry J. Welsh    
 
           
 
  Name:   Garry J. Welsh    
 
  Title:   Chief Financial Officer    
 
                STAFF LEASING, LLC,
a Delaware limited liability company    
 
           
 
  By:   /s/ Garry J. Welsh    
 
           
 
  Name:   Garry J. Welsh    
 
  Title:   Chief Financial Officer    
 
                GEVITY INSURANCE AGENCY, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Edwin E. Hightower, Jr.    
 
           
 
  Name:   Edwin E. Hightower, Jr.    
 
  Title:   Secretary    

 



--------------------------------------------------------------------------------



 



             
ADMINISTRATIVE
            AGENT:   BANK OF AMERICA, N.A.,
as Administrative Agent    
 
           
 
  By:   /s/ Anne M. Zescheke    
 
           
 
  Name:   Anne M. Zescheke    
 
  Title:   Assistant Vice President    

 



--------------------------------------------------------------------------------



 



              LENDER:   BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer    
 
           
 
  By:   /s/ Cameron S. Cardozo
 
   
 
  Name:   Cameron S. Cardozo    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender    
 
           
 
  By:   /s/ Valerie Clark
 
   
 
  Name:   Valerie Clark    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



Schedule 1.02
Adjustments to Consolidated Adjusted EBITDA

          Fiscal Quarter Ending   Amount  
March 31, 2007
  $ 1,386,000            
June 30, 2007
  $ 158,000            
September 30, 2007
  $ 1,755,000            
December 31, 2007
  $ 3,306,000            

 



--------------------------------------------------------------------------------



 



Schedule 2.01
Commitments and Applicable Percentages

                              Applicable   Lender   Commitment     Percentage  
Bank of America, N.A.
  $ 75,000,000.00       75.000000000 %
Wachovia Bank, National Association
  $ 25,000,000.00       25.000000000 %
Total
  $ 100,000,000.00       100.000000000 %

 



--------------------------------------------------------------------------------



 



Exhibit D
FORM OF JOINDER AGREEMENT
     THIS JOINDER AGREEMENT (the “Agreement”) dated as of                     ,
20___ is by and between                     , a                      (the “New
Subsidiary”), and Bank of America, N.A., in its capacity as Administrative Agent
under that Amended and Restated Credit Agreement (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”) dated as of
August 30, 2006 among the Borrower, the Guarantors from time to party thereto,
Bank of America, N.A., as Administrative Agent and the Lenders from time to time
party thereto. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
     The Loan Parties are required by Section 7.12 of the Credit Agreement to
cause the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the
New Subsidiary hereby agrees as follows with the Lender:
     1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender and the Administrative Agent, as provided in
Article IV of the Credit Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.
     2. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement and a “Grantor” for all purposes of the Security
Agreement, and shall have all the obligations of a Grantor thereunder as if it
had executed the Security Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting the generality
of the foregoing terms of this paragraph 2, the New Subsidiary hereby grants to
the Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in, and a right of set off against, any and all right, title
and interest of the New Subsidiary in and to the Collateral (as defined in the
Security Agreement) of the New Subsidiary to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations (as defined in the Security
Agreement).
     3. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Pledge Agreement and a “Pledgor” for all purposes of the Pledge Agreement,
and shall have all the obligations of a Pledgor thereunder as if it had executed
the Pledge Agreement. The New Subsidiary hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Pledge Agreement. Without limiting the generality of the foregoing terms
of this paragraph 3, the New Subsidiary hereby grants and pledges assigns to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in, and a right of set off against, any and all right, title
and interest of the New Subsidiary in and to the Capital Stock identified on
Schedule 6 hereto and all other Pledged Collateral (as defined in the Pledge
Agreement) of the New Subsidiary to secure the prompt payment and

 



--------------------------------------------------------------------------------



 



performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations (as defined in the Pledge
Agreement).
     4. The New Subsidiary hereby represents and warrants to the Administrative
Agent and the Lenders that as of the date hereof:
     (a) The New Subsidiary’s exact legal name and state of formation are as set
forth on the signature pages hereto.
     (b) The New Subsidiary’s taxpayer identification number and organization
number are set forth on Schedule 1 hereto.
     (c) Other than as set forth on Schedule 2 hereto, the New Subsidiary has
not changed its legal name, changed its state of formation, been party to a
merger, amalgamation, consolidation or other change in structure or used any
tradename in the five years preceding the date hereof.
     (d) Schedule 3 hereto includes all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by the New Subsidiary as of the date hereof. None
of the IP Rights of the New Subsidiary set forth in Schedule 3 hereto is subject
to any licensing agreement or similar arrangement, except as set forth on
Schedule 3 hereto.
     (e) Schedule 4 hereto includes all Commercial Tort Claims before any
Governmental Authority by or in favor of the New Subsidiary.
     (f) Schedule 5 hereto lists all real property located in the United States
that is owned or leased by the New Subsidiary as of the date hereof.
     (g) Schedule 6 hereto includes each Subsidiary of the New Subsidiary,
including (i) jurisdiction of formation, (ii) number of shares of each class of
Capital Stock outstanding, (iii) the certificate number(s) of the certificates
evidencing such Capital Stock and number and percentage of outstanding shares of
each class owned by the New Subsidiary (directly or indirectly) of such Capital
Stock and (iv) number and effect, if exercised, of all outstanding options,
warrants, rights of conversion or purchase and all other similar rights with
respect thereto.
     5. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.
     6. The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary under Article IV of the
Credit Agreement upon the execution of this Agreement by the New Subsidiary.
     7. This Agreement may be executed in multiple counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.
     8. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to
be duly executed by its authorized officer, and the Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

                  [NEW SUBSIDIARY]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

          Acknowledged and accepted:    
 
        BANK OF AMERICA, N.A.,     as Administrative Agent    
 
       
By:
       
Name:
 
 
   
Title:
       

 